Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendments and Arguments
Amendments and arguments provided on 11/17/2021 have been fully considered and are not found to place the application in a condition for allowance.
The title of the invention has been properly amended and the objections to the title are withdrawn.
On page 8 of the remarks the applicant asserts that Baldwin “does not anticipate” the amended claim language. The Office reminds the applicant that a rejection under 35 USC § 103 does not rely on anticipation. Rather, the rejection is made on the basis of obviousness. 
Regarding the argument that Baldwin does not teach the opening within the rear face, the Office agrees that Baldwin does not specifically teach the term “rear face”, however, as admitted by the applicant, Baldwin clearly teaches in col. 7, lines 52-56, that “it should be understood that similar or alternative runs can be utilized on other sides, edges, faces, or locations on the device as well”. As such the claims are rejected under 35 USC § 103 since using the rear surface of the device would have been abundantly clear in view of such a teaching. In fact, in col. 9, lines 38-41 Baldwin clearly teaches input devices similar to element 200 of Baldwin that are disposed on the 
Furthermore, Baldwin clearly teaches in fig. 6, a plurality of slits corresponding to the sensitive portions of the lightguide elements as shown in fig. 2 (also see col. 7, lines 45-67 and col. 8, lines 1-4). Also note that per the cited passages, the user’s finger obstructs the slits and the user moves the finger along the slits. Such obstruction is clearly shown in fig. 3 for example.
As such, the arguments are not found persuasive and the application is not placed in a condition for allowance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin, US 9,207,810 B1, hereinafter “Baldwin”.
	Regarding claim 1, Baldwin teaches an electronic device (col. 4, lines 21-28, fig. 2, element 220) comprising: a light source (col. 6, lines 6-21, fig. 5, element 508); a plurality of light sensors (col. 6, lines 6-21, fig. 5, elements 514 and 522; also see col. 7, lines 20-23); a housing including a plurality of slits within a face of the device configured to be obstructed by a finger of a user (fig. 2, display device 220 includes a housing; see openings or exposed regions 202, 204, 206; col. 4, lines 29-49; also see fig. 6, where a plurality of slits exist within a face of the device; furthermore, fig. 3 and col. 5, lines 18-54 disclose such obstruction); a plurality of light guides (col. 6, lines 6-21, fig. 5, elements 502; also see col. 3, lines 51-56) configured to convey light from the light source to the plurality of light sensors (col. 2, lines 28-43) wherein each light guide comprises a portion facing a respective slit within the face (fig. 2, portions 202, 204 and 206 are such an exposed portion facing the opening on each light guide), wherein each light guide allows the amount of light conveyed from the light source to a respective light sensor to be adjusted in response to a finger of a user obstructing the respective slit within the face and the portion facing the respective slit within the face (col. 2, lines 44-57 and fig. 3 and col. 5, lines 18-54 disclose such obstruction; also see col. 7, lines 20-23 regarding each light guide transmitting the light to a respective sensor); an input command unit configured to output a respective input command based on an amount of light sensed by the respective light sensor (col. 10, lines 35-45; col. 12, lines 14-27).
	Baldwin does not specifically teach that the face of the electronic device is a rear face.
	However, Baldwin teaches in col. 7, lines 52-56 that “it should be understood that similar or alternative runs can be utilized on other sides, edges, faces, or locations on the device as well”. Furthermore, in col. 9, lines 38-41 Baldwin clearly teaches “the device can include a touch- and/or pressure-sensitive element around at least a portion of the device, such as on the back and/or sides of the device.” Note that element 200 of Baldwin is also a touch/pressure sensitive element.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the teachings of Baldwin in order to place the opening within a rear face of the device. Baldwin clearly teaches that the edge or face on which the openings are formed is not limited to the side edge of the device and further teaches placing input devices on the back side of the device, motivating one of ordinary skill in the art to simply change the location of the openings in order to detect inputs provided at the back side of the device.

	Regarding claim 5, Baldwin teaches a display panel, wherein the light source is arranged additionally to illuminate the display panel (col. 6, lines 31-35).

claim 6, Baldwin teaches that the input command unit is configured to output the respective input command when the amount of light sensed by the respective light sensor is above a determined threshold or a variation in the amount of light sensed by the respective light sensor is above a determined threshold (col. 11, lines 35-40; col. 10, lines 31-39 see the comparing of intensities which necessarily requires such a threshold).

	Regarding claim 7, Baldwin teaches a control unit configured to take an action in response to receiving the respective input command when a compatible application is running on the electronic device (col. 12, lines 23-27, “image viewing application” is such a compatible application for performing a zoom action; also see col. 10, lines 7-11, activation of touch mode “upon opening an appropriate application”).

	Regarding claim 8, Baldwin teaches that the action depends on the compatible application that is running on the electronic device (col. 12, lines 23-27, “image viewing application” is such a compatible application for performing a zoom action; also see col. 10, lines 7-11, activation of touch mode “upon opening an appropriate application”).

	Regarding claim 9, Baldwin teaches that the electronic device is a mobile device (fig. 1a, element 104, col. 2, lines 61-64).

claim 10, Baldwin teaches a method of operating an electronic device (fig. 8, col. 10, lines 1-2), the method comprising: following a finger of a user obstructing a slit among a plurality of slits configured to be obstructed by a finger of a user within a face of a housing (fig. 3 and col. 5, lines 18-54 disclose such obstruction; also see fig. 6 disclosing a plurality of slits) and a portion of a respective light guide among a plurality of light guides facing the slit within the face, the obstructing causing the amount of light conveyed by the respective light guide from a light source to a respective light sensor to be adjusted (col. 2, lines 44-57; col. 5, lines 14-17), determining an amount of light sensed by the respective light sensor (col. 10, lines 35-39; also see col. 12, lines 14-26); and outputting a respective input command based on the determined amount of light (col. 10, lines 42-45 and col. 12, lines 20-27).
	Baldwin does not specifically teach that the face of the electronic device is a rear face.
	However, Baldwin teaches in col. 7, lines 52-56 that “it should be understood that similar or alternative runs can be utilized on other sides, edges, faces, or locations on the device as well”. Furthermore, in col. 9, lines 38-41 Baldwin clearly teaches “the device can include a touch- and/or pressure-sensitive element around at least a portion of the device, such as on the back and/or sides of the device.” Note that element 200 of Baldwin is also a touch/pressure sensitive element.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the teachings of Baldwin in order to place the opening within a rear face of the device. Baldwin clearly teaches that the edge or face on which the 

	Regarding claim 11, Baldwin teaches determining whether a compatible application is running on the electronic device and taking an action in response to the output respective input command when a compatible application is running on the electronic device (col. 12, lines 23-27, “image viewing application” is such a compatible application for performing a zoom action; also see col. 10, lines 7-11, activation of touch mode “upon opening an appropriate application”).

	Regarding claim 12, Baldwin teaches that the action depends on the compatible application that is running on the electronic device (col. 12, lines 23-27, zooming action is dependent on whether the image viewing application is running; also see col. 10, lines 7-11, activation of touch mode “upon opening an appropriate application”).

	Regarding claim 13, Baldwin teaches determining whether a compatible application is running on the electronic device (col. 12, lines 23-27, zooming action is dependent on whether the image viewing application is running; also see col. 10, lines 7-11, activation of touch mode “upon opening an appropriate application”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to perform such ignoring of the generated input command, however. As taught by Baldwin in col. 10, lines 7-11 the touch input generated by the optical sensor may be activated based on whether, for example, an appropriate application for detecting the input provided is running. Baldwin further provides an example in col. 8, lines 17-31 of providing an input only when a certain application is running. As such, it would have been obvious to one of ordinary skill to ignore such an input when no compatible application is running. One would have been motivated to make such a modification in order to ensure that only intentional inputs for appropriate applications are provided and avoid inadvertent and erroneous inputs, thus providing a more reliable inputting means.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621